The decree of the district court provided for the payment of $2,275 interest, being interest up to May 1, 1925. It further provided that the plaintiff might pay to the clerk of the court $35,000 in addition thereto, and thereupon the mortgage would be released.
The plaintiffs failed to make this deposit with the clerk of the court, and the case was appealed, and was affirmed in this court on January 17, 1928. The modification sought under this application has reference to the interest charges. The district court gave the plaintiffs the opportunity to pay in the sum of $37,275, and thus release the mortgage. This, of course, was a recognition of the written tender made by the plaintiffs in their filings in the district court. In our opinion, the tender thus made would not protect against interest after the judgment entry in the district court. If plaintiffs now wish to avail themselves of the option in the original decree, they must pay $37,275, plus the interest at 6 1/2 per cent from the date of the judgment in the district court to the date of payment. To the end that the plaintiffs may have the advantage of this option in the decree, they may exercise such option at any time within 60 days from the date of this filing, but they must then pay the interest, as above specified, from the date of the judgment in the district court to the date of payment.
If plaintiffs fail to exercise this option as above provided, defendant may foreclose its mortgage, and have interest from May 1, 1924, as provided in its contract.
Otherwise, the application for modification and rehearing is overruled. *Page 153